              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA
DAVID LEON WALKER,                     )
                                       )
                  Plaintiff,           )
                                       )
v.                                     )       Case No. CIV-17-418-KEW
                                       )
COMMISSIONER OF THE SOCIAL             )
SECURITY ADMINISTRATION,               )
                                       )
                  Defendant.           )
                             OPINION AND ORDER

      This matter comes before this Court on the Motion for Attorney
Fees Under 42 U.S.C. § 406(b) filed by Gayle Troutman with Troutman
& Troutman, P.C., the attorneys for Plaintiff (Docket Entry #26).
Counsel requests that she be awarded fees for legal work pursuant
to 42 U.S.C. § 406(b) in the amount of $12,659.27.               Counsel was
employed by Plaintiff to appeal the adverse decision rendered by
the   Administrative   Law     Judge   presiding   over   the    request   for
benefits.      To that end, Counsel entered into a contract for
compensation with Plaintiff, providing for the payment of a fee
equal to 25% of any past due benefits ultimately awarded to
Plaintiff.      Such contracts are recognized as valid under the
prevailing case authority.        Gisbrecht v. Barnhart, 535 U.S. 789,
807 (2002).
      Counsel filed Plaintiff’s opening brief to which Defendant
responded with an Unopposed Motion to Remand.                   Consequently,
Plaintiff was successful in this appeal.           As a result, Plaintiff
was awarded attorney’s fees in accordance with the Equal Access to
Justice Act (“EAJA”) for the efforts before this Court in the
amount of $5,084.90.    On remand, the ALJ entered a fully favorable
decision and awarded past due benefits of $54,297.50.
       The amount awarded to counsel for successfully prosecuting an
appeal of a denial of Social Security benefits and obtaining
benefits for a claimant may not exceed 25% of past due benefits.
42 U.S.C. § 406(b)(1)(A). As in this case, Defendant is authorized
to withhold up to 25% of the past due benefits awarded to a
claimant for payment directly to the claimant’s attorney.                  42
U.S.C. § 406(a)(4).       The Tenth Circuit Court of Appeals determined
that the 25% amount is separate and apart from the amount awarded
at the agency level under 42 U.S.C. § 406(a).            Wrenn v. Astrue, 525
F.3d 931, 937-938 (10th Cir. 2008).            The only condition upon the
full   award   of   25%    is   a   requirement   that    the   court   review
contingency fee arrangements “to assure that they yield reasonable
results in particular cases.”           Id. at 938 (citations omitted).
Counsel’s requested fees do not exceed either the amount contracted
for in the contingency fee agreement or the limitations of §406(b).
       Defendant did not respond to the Motion and is deemed to have
confessed the amount requested.            Despite the fact the source for
Counsel’s compensation is a contingency fee contract, this Court
has reviewed the contemporaneous time and expense records based
upon the admonishment of the Tenth Circuit to do so and finds the
time expended to be reasonable and necessary in consideration of
the result obtained.
       This Court has evaluated Counsel’s request for its timeliness.
In seeking an award under § 406(b), an attorney is required to
employ the provisions of Fed. R. Civ. P. 60(b)(6).                 McGraw v.
Barnhart, 450 F.3d 493, 505 (10th Cir. 2006).             While relief under

                                       2
this rule is considered extraordinary and reserved for exceptional
circumstances, substantial justice is served by permitting its use
in the circumstance faced by counsel in seeking these fees.      Id.
To that end, any fee request pursued under §406(b) should be filed
“within a reasonable time of the Commissioner’s decision awarding
benefits.”    Id. (citation omitted).
     In this case, Notice of Award was issued by Defendant on March
15, 2019 and was received by Counsel on April 3, 2019.     Counsel
filed the subject Motion on April 4, 2019 and is, therefore,
timely.
     IT IS THEREFORE ORDERED the Motion for Attorney Fees Under 42
U.S.C. § 406(b) filed by Gayle Troutman with Troutman & Troutman,
P.C., the attorneys for Plaintiff (Docket Entry #26) is hereby
GRANTED.     Plaintiff’s counsel is awarded fees in the amount of

$12,659.27.    Defendant is directed to pay this fee directly to
counsel from the amount of past due benefits withheld for that
purpose. In addition, Plaintiff’s counsel shall refund the smaller
amount between any EAJA fees already awarded and the § 406(b) fees
awarded in this decision to Plaintiff.   Weakley v. Bowen, 803 F.2d
575, 580 (10th Cir. 1986).
     IT IS SO ORDERED this 6th day of May, 2019.




                                ______________________________
                                KIMBERLY E. WEST
                                UNITED STATES MAGISTRATE JUDGE




                                  3
